Title: From George Washington to Major General Horatio Gates, 29 September 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters West point 29th Sepr 1779
        
        I have been favd with yours of the 9th and 17th instants. The former, inclosing Copy of a letter from Lt Edwards respecting the Commissary of prisoners department—A representation from Colo. Webbs Officers on the subject of their Commissions—and extract of a letter from Colo. Chase D.Q.M.G. at Boston. The latter, containing Copy of a letter from the Officers captured in the Sandwich packet.
        Mr Beatty, Commy General of prisoners, goes in a few days to the Eastward, when he tells me he will thoroughly inspect and rectify any irregularities in his department in that quarter.
        I have sent Colo. Webb, who is at present at Weathersfeild, the Commissions, for his Regiment. There have been many circumstances to retard issuing Commissions for that Regiment and other Corps. Their case is not peculiar, as many Officers in the line, from the difficulty of compleating the arrangements, have been the whole time of their service without Commissions.
        It is impossible for me to give any opinion upon the propriety of apprehending Myres. He must stand or fall upon the general tenor of his conduct, since his residence in Boston, which, you say, appears, by a representation of many respectable people, in a favorable light.
        I see no objection to granting the general request of the Officers captured in the packet, to remain at Cambridge till exchanged; if there is, in your opinion, no impropriety in it. But so much reluctance hath lately been shewn, by Sir Henry Clinton, to make either partial parole—or final Exchanges, and so many embarrassments thrown in the way of all our late endeavours to establish a Cartel upon liberal principles, that I cannot consent to Major Gardener’s going into New

York, except, he can previously obtain a promise, from the British Commander in Chief, to send out such Officer of equal Rank upon parole, if he cannot effect a final Exchange, as we shall call for. I am with great Respect Sir Your most obt Servt
        
          Go: Washington
        
      